DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 23-83 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
 					Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 23, 31, 41, 44, 54, 64, 66, 73, 75 and 82 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vos (US 20140029493).

Regarding claim 1, Vos (US 20140029493) teaches a method of wireless communications at a network node of a core network of a wireless communications system (See para 0081 “the server-side SMS-IP IWF”; see para 0008 “interworking function for use in a wireless communication network”), comprising:
receiving, from an application server, an indication of data to be delivered to at least one wireless device (See para 0080 “the portal 412 transmits a small data packet 522, which is again intercepted by the server-side SMS-IP IWF 410.”; see para 0042 “the portal may be provided as.. server.” Fig. 1 step 522 shows small data packet 522 is transmitted from portal to the SMS-IP IWF 410; from para 0042 portal is interpreted as the server );
determining a handling of the data at the network node of the core network(see
 para 0080; para 0081 “The small data packet 522 may have been forwarded by the portal 412 from an external application server. Since the packet is small and not part of a large flow, the server-side SMS-IP IWF determines that it should be sent as an SMS message. The server-side SMS-IP IWF then extracts the data embedded in the small TCP/IP data packet 522 and embeds this data, in a suitable format, into a mobile-terminated (MT) SMS data message 524, which is sent via SMS to a short message service centre (SMS-C) 408 of the wireless network. 
[0081] The SMS-C forwards the MT SMS data message 524 to the appropriate wireless terminal as a forwarded message 526”[ SMS-IP IWF extracting the data and embeding this data.. into a mobile-terminated (MT) SMS data message and sending it to the wireless terminal is interpreted as handling of data at the network node] ; and 
transmitting, to the application server, at least one report relating to the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]

Regarding claim 12, Vos (US 20140029493) teaches an apparatus for wireless communications(See para 0081 “the server-side SMS-IP IWF”), comprising:
a processor (See para 0059 “The interworking function module may comprise standard electronic processing hardware, such as a CPU”), 
a memory coupled with the processor (See para 0059 “The interworking function module may comprise standard electronic processing hardware, such as a CPU, executing program instructions stored in memory”); and the processor and memory configured to: 
receive, from an application server, an indication of data to be delivered to at least one wireless device (See para 0080 “the portal 412 transmits a small data packet 522, which is again intercepted by the server-side SMS-IP IWF 410.”; see para 0042 “the portal may be provided as.. server.” Fig. 1 step 522 shows small data packet 522 is transmitted from portal to the SMS-IP IWF 410; from para 0042 portal is interpreted as the server );
determine a handling of the data at the network node of the core network(see
 para 0080; para 0081 “The small data packet 522 may have been forwarded by the portal 412 from an external application server. Since the packet is small and not part of a large flow, the server-side SMS-IP IWF determines that it should be sent as an SMS message. The server-side SMS-IP IWF then extracts the data embedded in the small TCP/IP data packet 522 and embeds this data, in a suitable format, into a mobile-terminated (MT) SMS data message 524, which is sent via SMS to a short message service centre (SMS-C) 408 of the wireless network. 
[0081] The SMS-C forwards the MT SMS data message 524 to the appropriate wireless terminal as a forwarded message 526”[ SMS-IP IWF extracting the data and embeding this data.. into a mobile-terminated (MT) SMS data message and sending it to the wireless terminal is interpreted as handling of data at the network node] ; and 
transmit, to the application server, at least one report relating to the handling of the data at the network node of the core network, wherein the at least one  data packets dropped at the core network, or any combination thereof. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]

Regarding claim 23, Vos (US 20140029493) teaches a method of wireless communications at an application server (see para 0042 “the portal may be provided as.. server.”), comprising:
transmitting, to a network node of a core network of a wireless communication system, an indication of data to be delivered to at least one wireless device (See para 0080 “the portal 412 transmits a small data packet 522, which is again intercepted by the server-side SMS-IP IWF 410.”; see para 0042 “the portal may be provided as.. server.” Fig. 1 step 522 shows small data packet 522 is transmitted from portal to the SMS-IP IWF 410; from para 0042 portal is interpreted as the server ); and 
receiving at least one report relating to the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication  data packets dropped at the core network, or any combination thereof. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]

Regarding claim 54, Vos teaches a non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor to(See para 0059 “The interworking function module may comprise standard electronic processing hardware, such as a CPU, executing program instructions stored in memory”); 
receive, from an application server, an indication of data to be delivered to at least one wireless device (See para 0080 “the portal 412 transmits a small data packet 522, which is again intercepted by the server-side SMS-IP IWF 410.”; see para 0042 “the portal may be provided as.. server.” Fig. 1 step 522 shows small data packet 522 is transmitted from portal to the SMS-IP IWF 410; from para 0042 portal is interpreted as the server );
determine a handling of the data at the network node of the core network(see
 para 0080; para 0081 “The small data packet 522 may have been forwarded by the portal 412 from an external application server. Since the packet is small and not part of a large flow, the server-side SMS-IP IWF determines that it should be sent as an SMS message. The server-side SMS-IP IWF then extracts the data embedded in the small TCP/IP data packet 522 and embeds this data, in a suitable format, into a mobile-terminated (MT) SMS data message 524, which is sent via SMS to a short message service centre (SMS-C) 408 of the wireless network. 
[0081] The SMS-C forwards the MT SMS data message 524 to the appropriate wireless terminal as a forwarded message 526”[ SMS-IP IWF extracting the data and embeding this data.. into a mobile-terminated (MT) SMS data message and sending it to the wireless terminal is interpreted as handling of data at the network node] ; and 
transmit, to the application server, at least one report relating to the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]

Regarding claim 66, Vos (US 20140029493) teaches an apparatus  (see para 0042 “the portal may be provided as.. server.”), comprising:
a processor  (see para 0042 “the portal may be provided as.. server.”)[ in the art server is known to have a processor] ;
memory coupled with the processor (see para 0042 “the portal may be provided as.. server.”)[ in the art server is known to have a memory]; and 
transmit, to a network node of a core network of a wireless communication system, an indication of data to be delivered to at least one wireless device (See para 0080 “the portal 412 transmits a small data packet 522, which is again intercepted by the server-side SMS-IP IWF 410.”; see para 0042 “the portal may be provided as.. server.” Fig. 1 step 522 shows small data packet 522 is transmitted from portal to the SMS-IP IWF 410; from para 0042 portal is interpreted as the server ); and 
receive at least one report relating to the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]


Regarding claim 75, Vos (US 20140029493) teaches a non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor (see para 0011 “there is provided a computer program product comprising a computer readable memory storing computer executable instructions thereon that when executed by a one or more operatively coupled computers.”) to:
transmit, to a network node of a core network of a wireless communication system, an indication of data to be delivered to at least one wireless device (See para 0080 “the portal 412 transmits a small data packet 522, which is again intercepted by the server-side SMS-IP IWF 410.”; see para 0042 “the portal may be provided as.. server.” Fig. 1 step 522 shows small data packet 522 is transmitted from portal to the SMS-IP IWF 410; from para 0042 portal is interpreted as the server ); and 
receive at least one report relating to the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets  data packets dropped at the core network, or any combination thereof. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]


Regarding claim 31, Vos teaches teach the at least one report relating to the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received, comprises an indication of one or more data packets received at the network node of the core network from the application server. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]

Regarding claim 41, 44, 73,  64, 82, Vos teaches wherein the at least one report relating to the handling of the data at the network node of the core network comprises the second indication of data packets forwarded to the at least one wireless device. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.       Claims 4, 5, 6, 7, 26, 27, 32, 33, 34, 40, 43, 47, 56, 63, 68, 72, 77 and 81  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos (US 20140029493) in view of Seed (US 20160174148).

Regarding claims 4, 26, Vos doesn’t teach the data handling request comprises: a first indication of whether to store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable; a second indication of a maximum time to store the data when the wireless device is unreachable; a maximum number of data packets to store when the wireless device is unreachable; or a combination thereof.
Seed teaches wherein the data handling request comprises: a first indication of whether to store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable; (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable in Seed : see para 0061)

Regarding claim 40, 43, 72, 63, 81, Vos doesn’t teach wherein the at least one report relating to the handling of the data at the network node of the core network comprises the first indication of data packets stored at the network node.
Seed teaches wherein the at least one report relating to the handling of the data at the network node of the core network comprises the first indication of data packets stored at the network node. (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable in the system of Modified Stojanovski. The motivation is to notify that the node is sleeping (Seed : see para 0061)


Regarding claim 5, 27, 47, 56, 68, 77, Vos doesn’t teach wherein the at least one report relating to the handling of the data comprises: a fourth indication of one or more data packets received; a fifth indication of an expected data packet storage time; a sixth indication of one or more a maximum data packet storage time; a seventh indication of a number of data packets queued for delivery to the at least one wireless 
Seed teaches a fifth indication of an expected data packet storage time (see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the third indication of an expected data packet storage time in the system of Vos. The motivation is to define when the time duration specified in one of the sleepy node variables elapses (Seed: see para 0075).

Regarding claims 6, 28, Vos doesn’t teach the determined handling of the data comprises a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device.
Seed teaches the determined handling of the data comprises a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device (see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device in the system of Vos. The motivation is to define when the time duration specified in one of the sleepy node variables elapses (Seed: see para 0075).

Regarding claim 7, Vos doesn’t teach the determined handling of the data comprises a forwarding of the stored data to the wireless device.
Seed teaches the determined handling of the data comprises a forwarding of the stored data to the wireless device (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a forwarding of the stored data to the wireless device in the system of Vos. The motivation is to store the packet until the destination node  is awake (Seed : see para 0075).


Regarding claim 32, Vos teaches wherein the at least one report relating to the handling of the data at the network node of the core network, which is transmitted by the (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]
Vos  doesn’t teach an indication of data packets received at the network node of the core network from the application server and stored at the network node of the core network.
Seed teaches an indication of data packets received at the network node of the core network from the application server and stored at the network node of the core network (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a forwarding of the stored data to the wireless device in the system of Vos. The motivation is to store the packet until the destination node is awake (Seed : see para 0075).

(see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Vos doesn’t teach an indication of an expected data packet storage time of one or more data packets received at the network node of the core network from the application server and stored at the network node of the core network.
Seed teaches an indication of an expected data packet storage time of data packets received at the network node of the core network from the application server and stored at the network node of the core network see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Seed: see para 0075).

Regarding claim 34, Vos teaches wherein the at least one report relating to the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received.(see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Vos doesn’t teach  an indication of a maximum data packet storage time of data packets received at the network node of the core network from the application server and stored at the network node of the core network. 
Seed teaches an indication of a maximum data packet storage time of data packets received at the network node of the core network from the application server and stored at the network node of the core network (see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device in the system of Vos . The motivation is to define when the time duration specified in one of the sleepy node variables elapses (Seed: see para 0075).

8.      Claims  11, 35, 37, 38, 39, 42,45, 53, 62, 63, 65 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos (US 20140029493) in view of Dao (US 20170317894 A1)


Regarding claims 11, 53, 62, Vos doesn’t teach adding information to the collected information at the mobility management function, before forwarding the collected information from the mobility management function to the application server via the server. 
Dao teaches adding information to the collected information at the mobility management function, before forwarding the collected information from the mobility management function to the application server via the server (see para 0119 “The NEF 144 may send a network capability update message (378) to the application function instantiated on the external application server 135, 230 to provide updated network capability information based on the change to the network conditions and/or UE context.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the adding information to the collected information at the mobility management function in the system of Modified Stojanovski. The motivation is to provide updated network capability information based on the change to the network conditions and/or UE context (Dao: See para 0119)


Regarding claim 35, Vos teaches the at least one report relating to the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the data to be delivered to the at least one wireless device was received (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Vos doesn’t teach an indication of a number of data packets received at the network node of the core network from the application server and queued for delivery to the at least one wireless device.
see para 0095 “For example, the QoS Monitor and Control Function 144 may provide, to at least one of the application server 135 and/or to the UE 24, assigned QoS parameters for data flows between the external application server 135 and the UE 24. The assigned QoS parameters may further be associated with QoS labels which may also be provided, by the QoS Monitor and Control Function 144, to the external application server 135. One example of a QoS parameter is data rate of the data flow, such as any of a mean data rate, a maximum data rate, or a minimum data rate.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to number of data packets received and queued in the system of Vos. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)
	
Regarding claim 37, Vos teaches the at least one report relating to the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received. (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Vos doesn’t teach an indication of data packets received at the network node of the core network from the application server and dropped at the network node of the core network.
Dao teaches an indication of data packets received at the network node of the core network from the application server and dropped at the network node of the core network(see para 0132 “packets may be scheduled or dropped based on: the rate policy (mean and max rates), packet delay limit, the end-to-end transport protocol between the external application server 230 and the UE 2 240”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the packet dropped in the system of Vos. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)

Regarding claim 38, Vos teaches wherein the at least one report relating to the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Vos doesn’t teach an indication of data packets received at the network node of the core network from the application server and dropped in a radio access network coupling the core network to the at least one wireless device.
Dao teaches an indication of data packets received at the network node of the core network from the application server and dropped in a radio access network coupling the core network to the at least one wireless device (see para 0132 “packets may be scheduled or dropped based on: the rate policy (mean and max rates), packet delay limit, the end-to-end transport protocol between the external application server 230 and the UE 2 240”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the packet dropped in the system of Vos. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)

Regarding claim 39, Vos teaches wherein the at least one report relating to the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Vos doesn’t teach an indication of data packets received at the network node of the core network from the application server and successfully received by the at least one wireless device .
Dao teaches an indication of data packets received at the network node of the core network from the application server and successfully received by the at least one wireless device. (see para 0124 “In step 445, the external application server 230 in response to the received updates may select a new transport protocol and parameters. In an aspect the external application server 230 may select a new point of presence (e.g., new mobile edge computing application server) to send data flows to the UE 2 240.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the successfully received data packets in the system of Vos . The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133).


Regarding claim 42, 45, 74, 65, 83, Vos  doesn’t teach wherein the at least one report relating to the handling of the data at the network node of the core network comprises the third indication of data packets dropped at the core network. 
 wherein the at least one report relating to the handling of the data at the network node of the core network comprises the third indication of data packets dropped at the core network. (see para 0132 “packets may be scheduled or dropped based on: the rate policy (mean and max rates), packet delay limit, the end-to-end transport protocol between the external application server 230 and the UE 2 240”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the packet dropped in the system of Vos. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)


9.     Claims 8, 30, 50, 59, 71 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos (US 20140029493) in view of Bajpai (US 20100232437 A1).


Regarding claims 8, 30, 50, 59, 71, 80, Vos doesn’t teach the at least one report relating to the handling of the data is transmitted to the application server: periodically.
Bajpai teaches the at least one report relating to the handling of the data is transmitted to the application server: periodically (see para 0061 “The second node 404 may also transmit status packets 414 acknowledging received data packets 412, 416 once per some predetermined period of time, such as once every 100 milliseconds.”)
	Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine  the at least one report relating to the handling of the data is transmitted to the application server: periodically in the system of modified (Bajpai: see para 0061)


10.      Claims 2, 3, 9, 10, 24, 25, 29, 46, 51, 55, 52, 60, 61, 67, 70, 76, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos (US 20140029493) in view of Emanuelsson (US 2016/0255522 A1).

Regarding claims 2, 46 and 55, Vos doesn’t teach receiving, from the application server, a data handling monitoring request applicable to the data, wherein the report relating to the handling of the data is based at least in part on the data handling monitoring request.
Emanuelsson teaches receiving, from the application server, a data handling monitoring request applicable to the data (see para 0108 “receive 10, from an application server 105, a request message to monitor the ability of the wireless device to receive downlink data”);
wherein the report relating to the handling of the data is based at least in part on the data handling monitoring request(see para 0129 “If the wireless device is able to receive downlink data, the PCRF node is further configured to transmit 22, to the application server, a notification that the wireless device is able to receive downlink data”)[ a notification that the wireless device is able to receive downlink data is interpreted as report which is in response to a request message to monitor the ability of the wireless device to receive downlink data]
(Emmanuelsson: see para 0010 ).
Regarding claims 24, 76, 67, Vos doesn’t teach transmitting, from the application server, a data handling monitoring request applicable to the data, wherein the report relating to the handling of the data is based at least in part on the data handling monitoring request.
Emanuelsson teaches transmitting, from the application server, a data handling monitoring request applicable to the data (see para 0108 “receive 10, from an application server 105, a request message to monitor the ability of the wireless device to receive downlink data”);
wherein the report relating to the handling of the data is based at least in part on the data handling monitoring request(see para 0129 “If the wireless device is able to receive downlink data, the PCRF node is further configured to transmit 22, to the application server, a notification that the wireless device is able to receive downlink data”)[ a notification that the wireless device is able to receive downlink data is interpreted as report which is in response to a request message to monitor the ability of the wireless device to receive downlink data]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting the report related to handling of the data at the network node in the system of Vos. The motivation is to (Emmanuelsson: see para 0010 ).

Regarding claim 3,  Vos doesn’t teach receiving, from the application server, a data handling request applicable to the data.
Emanuelsson teaches receiving, from the application server, a data handling request applicable to the data (see para 0108 “ the PCRF node 108 is configured to receive 10, from an application server 105, a request message to monitor the ability of the wireless device to receive downlink data”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a data handling request applicable to the data in the system of Vos. The motivation is to receive downlink data based on the congestion status. (Emmanuelsson: see para 0010 ).

Regarding claim 25,  Vos doesn’t teach transmitting, from the application server, a data handling request applicable to the data.
Emanuelsson teaches transmitting, from the application server, a data handling request applicable to the data (see para 0108 “ the PCRF node 108 is configured to receive 10, from an application server 105, a request message to monitor the ability of the wireless device to receive downlink data”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a data handling request applicable to (Emmanuelsson: see para 0010 )

Regarding claim 9, 29, 51, 60, 70, 79, Vos doesn’t teach collecting information associated with the handling of the data at a gateway; forwarding the collected information to the application server via a server.
Emanuelsson teaches transmitting the at least one report relating to the handling of the data to the application server comprises:
collecting information associated with the handling of the data at a gateway  (see para 0012 “According to some of the example embodiments, the network node may be a RCAF, a PCEF, a mobility management node (e.g., a MME, SGSN, S4-SGSN, ePDG, TWAN, HSGW or SGW over the Gxx /Gx/Sx/interface”; see para 0010 “The method further comprises receiving, from the at least one network node, the congestion status and/or the reachability status of the wireless device. The method also comprises determining if the wireless device is able to receive downlink data based on the congestion status and/or the reachability status”)
forwarding the collected information to the application server via a server (see para 0011 “the transmitting unit is further configured to transmit, to the application server, a notification that the wireless device is able to receive.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine collecting information associated with handling of  the data  in the system of Vos. The motivation is to receive downlink data based on the congestion status. (Emmanuelsson: see para 0010 )

Regarding claim 10, 52, 61, Vos doesn’t teach wherein transmitting the at least one report relating to the handling of the data to the application server comprises:
 collecting information associated with the handling of the data from a gateway, at a mobility management function and
forwarding the collected information from the mobility management function to the application server via a server.
Emanuelsson teaches wherein transmitting the at least one report relating to the handling of the data to the application server comprises:
collecting information associated with the handling of the data from a gateway, at a mobility management function(see para 0012 “According to some of the example embodiments, the network node may be a RCAF, a PCEF, a mobility management node (e.g., a MME, SGSN, S4-SGSN, ePDG, TWAN, HSGW or SGW over the Gxx /Gx/Sx/interface”; see para 0010 “The method further comprises receiving, from the at least one network node, the congestion status and/or the reachability status of the wireless device. The method also comprises determining if the wireless device is able to receive downlink data based on the congestion status and/or the reachability status”) and
forwarding the collected information from the mobility management function to the application server via a server. (see para 0011 “the transmitting unit is further configured to transmit, to the application server, a notification that the wireless device is able to receive.”)
(Emmanuelsson: see para 0010 )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PAMIT KAUR/           Examiner, Art Unit 2416             

/NOEL R BEHARRY/           Supervisory Patent Examiner, Art Unit 2416